Citation Nr: 1424262	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  03-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1989 to August 1992 with subsequent periods of reserve service. 

This appeal to the Board of Veterans' Appeals (Board) is from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This matter was remanded by the Board in March 2005, June 2009, January 2013 and August 2013 for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Veteran's Virtual VA and VBMS files reveal duplicative records.


FINDING OF FACT

The most probative medical and other evidence of record preponderates against finding that the Veteran's lumbar spine disability, to include degenerative disc disease, is related to his active service.


CONCLUSION OF LAW

A lumbar spine disability, to include degenerative disc disease, was not incurred or aggravated in service, and arthritis of the spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 U.S.C.A. §§ 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a November 2013 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from him regarding pertinent medical treatment he may have received and attempting to obtain such records, as well as affording him VA examinations during the appeal period.  The RO received notification that the Veteran's service treatment records were incomplete and further attempts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  The Veteran was informed of the inability to obtain his complete service treatment records in August 2001.  Thus, the VA has a heightened duty to assist the Veteran in obtaining evidence to substantiate his claim.  See Washington v. Nicolson, 19 Vet. App. 362 (2002).  In addition, the Veteran was afforded a number of pertinent VA examinations during the pendency of his claim, with the most recent examination in April 2013.  The April 2013 examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the probative value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims entitlement to service connection for a lumbar spine disability, which he asserts was incurred while serving on active duty.  

According to his most recent VA spine examination report in April 2013, the Veteran has a history of recurrent lumbosacral pain and recurrent lumbosacral strain, with a current diagnosis of lumbar spondylosis.  Thus the first element of a current diagnosis for establishing entitlement to service connection has been met. 

Turning to the second element of an in-service incurrence, as previously noted, a complete copy of the Veteran's service treatment records are unavailable for review.  The Veteran contends he injured his back in the early 90s while lifting a generator.  See e.g. May 2000 Application for Compensation or Pension.  Treatment records dating as far back as 1996 show the Veteran has repeatedly complained of incurring a back injury in service.  In addition, his brother, wife and sister-in-law have all submitted statements recalling when the Veteran complained of a back injury during his active duty service.  As there is lay evidence indicating that the Veteran incurred a back injury in service and the Board will concede the second element for establishing entitlement to service connection has been met.

The Board notes that in a September 2003 statement, the Veteran implied that his disability stems from his combat status in service.  A finding that a Veteran engaged in combat with the enemy requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

A review of his DD Form 214 indicates the Veteran is not in receipt of any awards or medals that denote combat service.  Furthermore, at the January 2005 hearing, he admitted he did not participate in combat, but rather was exposed to combat conditions during Operation Desert Storm.  Accordingly, in light of the precedent opinion of VA's General Counsel, which is binding on the Board, 38 U.S.C.A. § 7104(c) (West 2002), the Board finds that the Veteran did not engaged in "combat with the enemy."  Therefore the provisions of 38 U.S.C.A. § 1154(b) are inapplicable to this case.

Given that the first two elements for establishing entitlement to service connection for a lumbar spine disability have been met, the determinative element is a nexus between the Veteran's current back disability and his back injury in service.

In November 1994, during a VA Gulf War examination, the Veteran complained of low backaches.  A radiology report and physical examination revealed negative findings for the lumber spine, and the examiner ultimately concluded the Veteran had no medical problems that could be specifically related to his service in the Gulf.  

In September 1996, the Veteran sustained a civilian work related injury to his back while pulling a mattress.  He was diagnosed with acute lumbar sprain with back pain, and he filed a claim for workman's compensation.  A September 1996 MRI study revealed degenerative disease at L5-S1.  In an October 1996 statement, his treating physician noted the Veteran recovered fully from his back injury in service without recurrence until the present injury.  

The Veteran was afforded another VA Gulf War examination in May 2001, at which point he was diagnosed with lumbar spondylosis with lumbosacral degenerative disc disease with chronic lumbosacral strain and left lumbar radiculopathy.  No opinion addressing the etiology of the disorder was provided.

In March 2008 a VA spine examination was conducted by a physician's assistant, and an addendum was prepared in April 2008 wherein the physician's assistant concluded the Veteran's current lumbar spine disability was related to his injury in service.  The examiner based this opinion on a review of the June 2002 rating decision, stating the Veteran had a documented back injury in service and had demonstrated a continuation of chronic mechanical back pain from that point.  The RO, however, found this opinion to be inadequate and requested a supplemental opinion that reflected a more thorough review of the Veteran's claims file.  An addendum opinion was issued in February 2009, and the physician's assistant stated that it could not be "established without doubt that the Veteran injured his back during service" and that "based on the medical evidence reviewed [he could not] resolve this question without resorting to mere speculation."

In April 2013, the Veteran was afforded another VA spine examination conducted by a neurologist.  After reviewing the medical history pertaining to his lumbar spine, the neurologist concluded it was less likely than not that the Veteran's current lumbar disability was related to his 1990 in-service injury.  The neurologist reasoned  the Veteran had "no documented evidence of a chronic recurrent pain pattern immediately following the 1990 injury until he reported a period of pain with the 1994 Gulf War VA examination and the subsequent examination following the mattress-related lifting injury in 1996.  In addition, the Veteran's current complaints were more so attributed to his most recent MRI findings of lumbosacral disc protrusions and foraminal stenosis.  

The Board assigns a higher probative value to the April 2013 VA examination than prior VA examinations because it contains the most comprehensive review of the Veterans medical history and is supported by sound reasoning and an adequate rational.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  All prior VA examinations either lacked a nexus opinion, or could not provide an opinion without resorting to speculation.  Where a medical examiner is unable to provide an opinion, the statement "provides neither positive nor negative support for service connection," and thus carries no probative value.  Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).

In considering the Veteran's own statements as to the etiology of his lumbar spine disability, he is competent and credible to testify about his symptoms of back pain.  However, as a layperson, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of a lumbar spine disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Board notes the Veteran did not account for work related back injury he sustained post-service in September 1996.  Indeed, in October 1996 the physician noted the Veteran recovered fully from his back injury in service without recurrence until the present injury.  

Accordingly, the Board assigns a low probative value to the Veteran's lay assertions of the etiology of his lumbar spine disability.

The Board also considered the Veteran's August 2012 contentions that the February 2009 VA examination opinion was inadequate because the examiner used the wrong standard by referring to "without doubt" instead of "as least as likely as not;" and, the October 1996 Worker's Compensation note was inaccurate in stating the Veteran had no recurrences of back pain since 1990 as medical records indicate evidence of back pain in 1994.  In regards to the first contention, the Board has assigned no probative value to the February 2009 VA examination report; therefore there is no prejudice to the Veteran.  

As for the second contention, the April 2013 VA examiner considered the Veteran's complaints of back pain in 1994; accordingly there is again no risk of prejudice to the Veteran. 

After considering all the evidence of record, the Board finds the weight of the most probative evidence is against finding entitlement to service connection for a lumbar spine disability.  As the preponderance of the most probative evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).

The claim is denied.


ORDER

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


